     Case 3:17-cv-00391-MMD-WGC Document 171 Filed 08/31/20 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


ARTHUR LEE GARRISON,                 )                3:17-cv-00391-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                August 31, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS DIRECTOR, et al.,        )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The Office of the Attorney General did not accept service of process on behalf of Defendant
Angela Gregerson, who is no longer an employee of the Nevada Department of Corrections.
However, the Attorney General has filed the last known address of this Defendant under seal
(ECF No. 170). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant
Angela Gregerson, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Angela Gregerson and send the same
to the U.S. Marshal with the address provided under seal (ECF No. 170). The Clerk shall also
send one (1) copy of the Fourth Amended Complaint (ECF No. 129), one (1) copy of the court’s
screening order (ECF No. 128), and one (1) copy of this order to the U.S. Marshal for service on
the Defendant. The Clerk shall also send to Plaintiff one (1) USM-285 form. Plaintiff shall have
until Friday, September 18, 2020, to complete the USM-285 service form and return it to the
U.S. Marshal, 400 South Virginia Street, Room 201, Reno, Nevada 89501.

       If Plaintiff fails to follow this order, Defendant Angela Gregerson may be subject to
dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.
                                            DEBRA K. KEMPI, CLERK
                                            By:          /s/______________________
                                                    Deputy Clerk
